Case 2:21-cr-00002-BWA-KWR Document 10 Filed 02/02/21 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA

CRIMINAL
VERSUS NO. 21-02
PATRICK HUSE SECTION: M

ORDER PURSUANT TO THE DUE PROCESS PROTECTIONS ACT
Pursuant to the Due Process Protections Act, the Court confirms the United States’
obligation to produce all exculpatory evidence to the defendant pursuant to Brady v. Maryland,
373 U.S. 83 (1963) and its progeny, and hereby orders it to do so. Failing to do so in a timely
manner may result in consequences, including, but not limited to, exclusion of evidence, adverse

jury instructions, dismissal of charges, contempt proceedings, and/or sanctions by the Court.

New Orleans, Louisiana this ist day of February 2021.

Slee Sef

UNIRED SPAEES MASISTROAE PGE

 

 
